



October 3, 2016
    
Shantanu Sarkar
 
Dear Shantanu,
 
On behalf of Plantronics, Inc., I am pleased to announce your promotion to the
position of SVP, Product Development reporting to me, and your participation as
a member of Senior Staff.  The effective date of this promotion is October 2,
2016. 
 
Your new compensation package will include the following:


Annual Base Salary:  $325,000.00 per year, payable biweekly.


Executive Incentive Plan
•
50% of your Annual Base Salary or $162,500.00, at target performance.

•
The purpose of the Plantronics, Inc. Executive Incentive Plan (“EIP” or the
“Plan”) is to focus participants on achieving annual Company-wide financial
performance goals as well as product group, segment, or functional objectives
and individual performance goals by providing the opportunity to receive annual
cash payments based on accomplishments during the year.

•
Please refer to the Executive Incentive Plan “Administrative Guidelines” for
further details.



Restricted Stock Awards
5,000 shares of the Company’s common stock in the form of restricted stock
(“restricted stock”). The price to you of the restricted stock will be $0.00.
Moreover, the award will be granted on November 4, 2016 (“Award Date”). The
restricted stock will vest and be released from escrow or settled in three equal
annual installments with the installments vesting on the last calendar day of
the month following each of the first, second and third anniversaries of the
Award Date, respectively; provided, however, any shares that would otherwise
vest and be released from escrow or settled on December 31st of any year shall
instead vest on January 2nd of the succeeding year. All vesting is subject to
your continued employment on each applicable vesting date.


Auto Allowance
You are eligible to receive an auto allowance of $8,280.00 per year. This amount
will be paid prorata during each bi-weekly payroll. The gross amount will be
listed as a separate income item and appropriate taxes withheld. You will not be
reimbursed for business miles driven or car expenses.


Executive Physical Program
You will be automatically enrolled in our Executive Health Exam Program. You
will be eligible to receive one exam and personalized health guidance from a
board certified doctor, at the company’s expense. This screening will give you
guidance and direction on further health items to follow up on. To qualify you
must schedule the appointment through the pre-identified network of doctors.


Non-Qualified Deferred Compensation Plan
You may be eligible to participate in a non-qualified deferred compensation plan
offered by Plantronics.  An eligible participant may elect to make Deferrals of
Compensation by submitting a Compensation Deferral Agreement within 30 days of
being notified of your eligibility and, thereafter, during the enrollment
periods (all as defined in the Plan document).  Under the terms of the current
plan, you generally may elect to defer a designated percentage of your base
salary (subject to limitation in order to meet FICA withholding and Section 125
deduction requirements on all W-2 compensation) and/or your bonus earned during
the coming year and paid the following year, and/or, your eligible commissions
not yet earned.  For more information regarding the Plantronics, Inc. Deferred
Compensation Plan, please see the attached Prospectus.
 





--------------------------------------------------------------------------------







Shantanu, let me know if you have any questions about this promotion. We
recognize that your excellent work has contributed to Plantronics' success!
 
Sincerely, 
PLANTRONICS, INC.


 
/s/ Joe Burton
Joe Burton
President and Chief Executive Officer


 
This letter constitutes the entire agreement between Plantronics and Shantanu
Sarkar with respect to the matters covered herein and supersedes any prior
negotiations, understandings or agreements with respect to the matters
contemplated hereby, specifically including all prior versions of this letter.
 
I understand that my employment can be terminated at any time, with or without
cause, and with or without notice, at the option of either the company or me.  I
further understand that the company has the right to change my compensation,
duties, assignments, responsibilities, or geographical location of my job at any
time, with or without cause.
 
I ACCEPT THIS PROMOTION  
 
 
 ____/s/ Shantanu
Sarkar___________________________________10/3/16_________________________________
Signature                                                                                                         
Date





